Judge Webb
dissenting.
I dissent from the majority opinion and vote to reverse. I differ with the majority in that I believe there was sufficient evidence from which the jury could conclude that there was a defect in the stool from which the plaintiff fell and that this defect was known to the defendant. The testimony of the plaintiff as quoted in the majority opinion is that the defendant had been having problems with the stools, and that Mrs. Clinard had reported this to the company. I believe that this evidence of trouble with the stools is such that the jury could infer that it included the stool from which the plaintiff fell.